Exhibit 10.1

 

Consulting Service Agreement

 

This Agreement is made this 25th day of January 2020, by and between Future
Fintech Group Inc. (the “Company”), a NASDAQ listed company, and Dragon
Investment Holding Limited (Malta) (the “Consultant”), a business development
and financial advisory incorporated in Malta. This Agreement shall be effective
for 3 years.

 

WHEREAS, the Consultant, is permitted to perform consulting services for the
Company.

 

WHEREAS, the Company desires that the Consultant provide advice and assistance
to the Company in its area of expertise; and

 

WHEREAS, the Consultant desires to provide such advice and assistance to the
Company under the terms and conditions of this Agreement;

 

NOW, THEREFORE, the Company and the Consultant hereby agree as follows:

 

1. Consulting Services

 

(a) Subject to the terms and conditions of this Agreement, the Company hereby
retains Consultant as a consultant and business development advisor to perform
the consulting services set out as follows:

 

- helping the Company to locate new merger project globally and develop new
merger strategy; Provide the Company with at least five (5) Mergers &
Acquisitions targets that have synergy with the Company business and development
plans and could clearly contribute to the Company’s strategic goals each year;

 

- helping the Company to map out new growth strategy in addition to its current
business;

 

- working with the Company to explore new lines of business and their growth
strategies;

 

-conducting market research and evaluating variable project and providing
feasibility studies per Company’s request from time to time;

 

(b) Company shall provide Consultant, with accurate, unbiased and sufficient
information for the consultant to review the subject matter thereof, and shall
promptly provide further information that Consultant reasonably deems relevant
to forming any pertinent conclusions relevant to the matter for discussion.

 

2. Compensation and Shares of the Company.

 

In consideration of the services to be provided by Consultant to the Company
hereunder, the Company agrees to pay the Consultant a three-year consultant fee
totaling $ 3 million. The Company shall issue 3,750,000 restricted shares of
common stock of the Company (the “Shares”) in total at a price of $0.80 per
share as the payment of the above mentioned consultant fee to the Consultant.
The parties agree that no share will be issued until the board of directors of
the Company and NASDAQ approve the issuance of Shares. The Consultant
understands that the above-mentioned FTFT stocks have not registered with the US
Securities and Exchange Commission and are issued in accordance with the
relevant exemptions of the US securities regulations. The Consultant shall not
sell, dispose or transfer the Shares unless they are subsequently registered
under the Securities Act and applicable state securities laws or exemptions from
such registration requirements are available. The Company agrees to issue
3,750,000 FTFT shares in the name of the Consultant within 10 days after the
approval of the Board and NASDAQ, among which 1,500,000 should be released to
the Consultant immediately upon the issuance, 1,125,000 shares will be held by
the Company and released to the Consultant on January 25, 2021 if this Agreement
has not been terminated and there has been no breach of Agreement by the
Consultant at such time, the last 1,125,000 shares will be held by the Company
and released to the Consultant on January 25,2022 if this Agreement has not been
terminated and there has been no breach of Agreement by the Consultant at such
time. If the 2nd and/or 3rd release of the shares mentioned above doesn’t occur,
such shares shall be returned to the Company as treasury shares. If Nasdaq does
not approve the issue of the Shares, the two parties agree to negotiate other
payment methods and if no agreement can be reached by the parties, this
Agreement shall be terminated immediately.

 



 

 

 

Consultant is acquiring the Shares for its own account and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of the Shares (this representation and warranty not
limiting the Consultant’s right to sell the Shares in compliance with applicable
federal and state securities laws). Consultant is acquiring the Shares as
principal, not as nominee or agent, and not with a view to or for distributing
or reselling the Shares or any part thereof in violation of the Securities Act
of 1933, as amended (the “Securities Act”) or any applicable state securities
law.

 

Consultant, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment.
Consultant is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment.

 

Consultant acknowledges that it has had the opportunity to review the SEC
filings of the Company and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. 

 

At the time Consultant was offered the Shares, and as of the date hereof, all of
the equity owners of Consultant are “accredited investors” as defined in Rule
501(a) under the Securities Act or non-U.S. person (as such term is defined in
Rule 902 of Regulation S under the Securities Act) and is not acquiring the
Shares for the account or benefit of a U.S. person.

 



The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. Consultant agrees to the imprinting, a legend on all
of the certificates evidencing the Shares in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 



2

 

 

3. Relationship

 

Both parties agreed that the Consultant is neither an employee nor a
representative of the Company. This agreement has nothing related to
Employer-Employee relationship. Consultant shall pay any federal, state and
regional tax along with other related tax on its own. The Company shall not
withhold any income tax, social security payment, unemployment insurance and
workers comp for the Consultant. The Consultant shall file and pay its related
taxes accordingly.

 

4. Term and Termination

 

This agreement will commence on the effective date set forth and continue for a
period of 3 years from the effective date. The Company may at its option to
extend or terminate this Agreement any time with a 15 days notice to the
consultant prior to its expiration.

 

5. Confidential Information

 

Both parties acknowledge that there is an exchange of confidential and
proprietary information associated with this Agreement. Confidential and
proprietary information may include documents, communications, plans, processes,
formulations, data, know-how, financial information, techniques, methods,
customers, suppliers, partners, patents, trademarks, designs, and other forms of
tangible or intangible assets owned by the Company. Confidential and proprietary
information does not include information within the public domain, information
that has been publicly known prior to the execution of this Agreement, or
information that the Consultant developed independently of any confidential
information.

 

The Consultant will not divulge, disseminate, publish or otherwise disclose any
information without the prior written consent of the Company. The Consultant
will not use any information for purposes other than the performance of services
described in this Agreement. The Company agrees to not disclose confidential
information to the Consultant except to the extent that the Consultant requires
this information to fulfill the obligations within this agreement.

 

If the Company has any concerns over the sharing of sensitive information and
requires additional control measures, the Consultant will establish secured
means of information sharing that are mutually agreeable to both parties. These
control measures may include restricting who can copy, print, or change
documents during the course of the engagement.

 



3

 

 

6. Role of the Consultant

 

The Consultant will not make management decisions on behalf of the Company. The
role of the Consultant shall be advisory in nature with no conflicts of interest
prior to, during or after the engagement with the Company. This role will also
extend to any third parties that the Consultant may use during the course of the
engagement.

 

7. Entire Agreement

 

This Agreement represents the entire understanding of the parties superseding
all prior agreements, understandings and discussions whether conveyed orally or
in writing, and there are no other warranties, commitments, understandings or
representations with respect to this agreement.

 

8. Agreement Copies

 

This agreement shall be executed in 2 original signed copies or more, each copy
is deemed equally effective under the law and viewed as the original. Both
parties agreed to exchange the agreement original copies by fax or email. The
agreement does not require the two parties to sign face-to-face. All the fax or
email copy of the agreement with the original signature is deemed to be original
copies and effective by the time signed.

 

9. Governing Law

 

This Agreement shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Florida, excluding conflicts of laws
principles, and both parties further consent to jurisdiction by the state and
federal courts sitting in the State of Florida.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first written above.

 

The Company:   Consultant:       By:________________________________  
By________________________________

 



Title:  Chairman and CEO   Title: President



 

Date: January 25, 2020   Date: January 25, 2020

 

 

4

 





